NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 1

 

UNITED STATES DISTRICT COURT
Northern District of Florida

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
¥.
)
Case Number: 3:19cr80-00I-RV
EDUARDO LUCAS-ANTONIO ) USM Number: 26483-017
a/k/a “Lorenzo Mateo” )
Lauren Cobb, AFPD
Defendant’s Attorney
THE DEFENDANT:
pleaded guilty to count{s} Count | of the Indictment
["] pleaded nolo contendere to count(s)
which was accepted by the court.
[| was found guilty on count{s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
8 U.S.C. §§ 1326{a) Hlegal Reentry After Deportation 6/8/2019 1
The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984,
[| The defendant has been found not guilty on count(s)
[ | Count [| [| are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attommey of material changes in economic circumstances,

' 9/18/2019

Date of Imposition of Judea

    

ae
Sipnature NB

aa

ROGER VINSON, Senior United States District Judge
Naive and Title of Judge ~ :

(eL09

 

Date

 

 
NDEL 245B (Rev. £1/16) Judgment in a Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2s”
DEFENDANT: EDUARDO LUCAS-ANTONIO a/k/a “Lorenzo Mateo”
CASE NUMBER: 3:19cr80-00 U/RV

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of: 4 Months.

CI The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

[| The defendant shall surrender to the United States Marshal or at the institution designated by the Bureau of Prisons

CI] a

[ | as notified by the United States Marshal.

[] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[J before 2 p.m. on

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
NDEFL 245B (Rev. 11/16) Judgment in a Criminal Case .
Sheet 3 — Supervised Release

 

DEFENDANT: EDUARDO LUCAS-ANTONIO a/k/a “Lorenzo Mateo”
CASE NUMBER: 3:1 9¢r80-00 L/RV

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: 1 Year.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

. You must not unlawfully possess a controlled substance.

3, You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

‘a The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

NO ope

4, ix] You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

5, [| You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. feheck ifapplicable)

6. [| You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

Judgment—Page 3 of 6

 
NDFL 245B (Rev. 11/16} Judgment in a Criminal Case

Sheet 3A — Supervised Release

 

Judgment—Page 4 of 6

 

DEFENDANT: EDUARDO LUCAS-ANTONIO a/k/a “Lorenzo Mateo”
CASE NUMBER: 3:19cr80-001/RV

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

i,

HI.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change,

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10

‘days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of

becoming aware of a change of expected change. .

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer,

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (Le., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

-You must not act or make any agreement with a flaw enforcement agency to act as a confidential human source or informant without

first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk,

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts. gov.

Defendant's Signature Date

 

 

 

 
NDFL 245B (Rev. 11/16} Judgment in a Criminal Case
Sheet 3D — Supervised Release

Judgment—Page 5 of 6
DEFENDANT: EDUARDO LUCAS-ANTONIO a/k/a “Lorenzo Mateo”
CASE NUMBER: 3:19cr80-00 1/RV

SPECIAL CONDITIONS OF SUPERVISION

You must cooperate with the probation department and/or the Bureau of Immigration and Customs Enforcement
regarding your immigration status and abide by all orders or instructions of that agency, If deported, you must not
reenter the United States without the permission of the Attorney General of the United States or the Secretary of the
Department of Homeland Security. Upon reentering the United States at any time during the term of supervised
release, you shall immediately report to the U. 8. Probation Office. .

 
NDFE 245B Rev. 11/56} Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

 

Judgment— Page 6s 6
DEFENDANT: EDUARDO LUCAS-ANTONIO a/k/a “Lorenzo Mateo”
CASE NUMBER: 3:19cr80-00L/RV

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6. -

Assessment IVTA Assessment” Fine . Restitution
TOTALS $ Remitted $ $ Waived $
[| The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
[| The defendant must niake restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C, § 3664(4), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 3

CJ Restitution amount ordered pursuant to plea agreement $

L] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on ‘Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[| the interest requirement is waived for the [| fine [J restitution.

[| the interest requirement for the [| fine [| restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, LIOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996,

 

 
